Francis E. Sweeney, Sr., J.
The sole issue is whether former R.C. 4123.56 mandates that where an attending physician’s report supports TTD, a self-insured employer must continue payment until a district hearing officer orders that TTD be terminated. For the following reasons, we affirm the court of appeals’ holding that payment of TTD must continue until a district hearing officer orders that it be terminated.
Under former R.C. 4123.56, a self-insured employer must continue payment of TTD until one of three events occurs: (1) the employee has returned to work; (2) the employee’s attending physician indicates that the claimant is capable of returning to his former position; or (3) the temporary disability has become permanent. State ex rel. Ramirez v. Indus. Comm. (1982), 69 Ohio St.2d 630, 23 O.O.3d 518, 433 N.E.2d 586. The statute further states that where an employer disputes the attending physician’s report, payment must continue until “application and hearing by a district hearing officer.” Former R.C. 4123.56 (138 Ohio Laws, Part I, 1893-1894).
In State ex rel. Jeep Corp. v. Indus. Comm. (1991), 62 Ohio St.3d 64, 577 N.E.2d 1095, we held that a claimant has a right to continued payment as long as the claimant’s attending physician’s report supports TTD, and that a self-insured employer, under former R.C. 4123.56, is not required “to seek a hearing before terminating the temporary total disability compensation of a claimant whose own *58doctor does not believe that the claimant is temporarily and totally disabled.” (Emphasis sic.) Id. at 66, 577 N.E.2d at 1097.
In the present case, Wittman’s attending physician, Cameron, continued to certify eligibility for TTD compensation from 1985 through May 12, 1987, by predicting that Wittman would soon be able to return to work. Thus, Cameron, the attending physician, apparently felt that Wittman’s disability was still temporary. Accordingly, pursuant to R.C. 4123.56 and case law, payment of TTD was to be continued until a hearing by a district hearing officer.
Appellant argues that TTD should have been terminated as of April 3,1985, on the date Larrick examined Wittman. However, Larrick was not his attending physician and, thus, AT & T could not stop paying TTD based on this report. This report merely served as evidence to present at the hearing before the district hearing officer.
Accordingly, we conclude that pursuant to former R.C. 4123.56, where an attending physician’s report supports TTD, a self-insured employer must continue payment until a district hearing officer orders that it be terminated.

Judgment affirmed.

Moyer, C.J., A.W. Sweeney, Douglas, Resnick and Pfeifer, ' JJ., concur.
Wright, J., dissents.